Citation Nr: 0430503	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for glomerulonephritis.

2. Entitlement to service connection for rheumatoid 
arthritis.

3. Entitlement to service connection for rheumatic heart 
disease.

4. Entitlement to service connection for numbness of the 
fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had service from June 1947 to June 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001, rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Portland, 
Oregon.  That decision and the subsequent statement of the 
case considered five issues, however, in his substantive 
appeal the veteran indicated that he wished to limit his 
appeal to the issue of service connection for 
glomerulonephritis, and that is the only issue certified as 
being on appeal.

In an April 2000, decision the Board denied service 
connection for glomerulonephritis, on the basis that the 
claim was not well grounded.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096; Section 7(b)(1), (b)(2) 
provides:

In the case of a claim for benefits denied or 
dismissed as described in paragraph (2), the 
Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own 
motion, order the claim readjudicated under 
chapter 51 of such title, as amended by this Act, 
as if the denial or dismissal had not been made.
114 Stat. at 2099 (emphasis added).  Paragraph (2) of 
section 7(b).  

The veteran requested that his claim be readjudicated in 
December 2000.  Accordingly, this appeal is being adjudicated 
without regard to the Board's April 2000, decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Under the VCAA VA is required to inform claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  These notice 
requirements are generally not met unless VA can point to a 
specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 186 (2002).  In addition, the 
provisions of 38 C.F.R. § 3.159 require that the veteran be 
told to submit all relevant evidence in his possession.  See 
Peligrini v. Principi, 18 Vet. App.112 (2004).  

In November 2000 the RO sent the veteran a letter providing 
much of the notice required by the VCAA.  This letter, 
however, did not tell him that the evidence needed to 
substantiate his claim included competent medical evidence 
linking the current glomerulonephritis to service, nor did it 
advise him of his responsibility for submitting such 
evidence.  

The veteran's service medical records were reportedly 
destroyed in a fire at the National Personnel Records Center.  
He has maintained that he was hospitalized during service at 
military hospitals in Berlin, and Frankfurt, Germany, and at 
Fitzsimons Army Hospital, where his kidney condition was 
discovered.  It is not clear from the record whether a search 
for these hospital records was ever undertaken.  

The veteran has not reported consistent dates of these 
hospitalizations.  In his initial claim in September 1995, he 
reported that he was hospitalized at Fitzsimons from February 
to March 1948, while at a hearing held in February 2000, he 
testified that he was hospitalized at that facility from 
April or May 1949 to October 1949.  Friends and relatives of 
the veteran recalled that he was hospitalized at Fitzsimmons 
in the Summer of 1949 and as late as September of that year.  
Further clarification may be needed prior to conducting a 
search for hospital records.

In view of the above, this matter is REMANDED for the 
following:

1.  The AMC or RO should provide the 
veteran and his representative with a 
notice letter pertaining to the current 
claim in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The AMC 
or RO should take the necessary steps to 
obtain records of any relevant treatment 
reported in response to this notice.

2.  The AMC or RO should ask the veteran 
to clarify the dates of his in-service 
hospitalizations at military hospitals in 
Berlin, and Frankfurt, Germany; and at 
Fitzsimons Army Medical Center.  The AMC 
or RO should then conduct a search for 
the records of these hospitalizations.

3.  The AMC or RO should then 
readjudicate the veteran's claim, and if 
not fully allowed, issue a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

